DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 15-22 in the reply filed on January 25, 2021 is acknowledged. Claims 23-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected election, there being no allowable generic or linking claim. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIGS. IB, 1C, 3C, 5A-E, 6A-D, 7A-B, 11A-D, and 19 fail to comply with line and shading requirements of 37 C.F.R. 1.84 (1 and m) and thus do not possess satisfactory reproduction characteristics as required by those sections. See MPEP 608.02. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. More specifically, the claims are directed to the mental process (i.e. abstract idea) of transmitting, organizing, and displaying particular type(s) of vital sign data. 

Concerning Revised Step 2A, Prong One (whether the claim recites a judicial exception), please see the following analogous types of data manipulations that courts have found to be abstract ideas (all taken from MPEP § 2106.04):
using an algorithm for determining the optimal number of visits by a business representative to a client, In re Maucorps, 609 F.2d 481, 485, 203 USPQ 812, 816 (CCPA 1979);
collecting information, analyzing it, and displaying certain results of the collection and analysis, Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1351-52, 119 USPQ2d 1739, 1740 (Fed. Cir. 2016);
organizing information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc.
diagnosing an abnormal condition by performing clinical tests and analyzing the results, In re Grams, 888 F.2d 835, 840, 12 USPQ2d 1824, 1828 (Fed. Cir. 1989); see CyberSource, 654 F.3d at 1372 n.2, 99 USPQ2d at 1695 n.2 (describing the abstract idea in Grams).

The steps of data analysis/transfer and display carried out in Applicant’s claims are akin to a mental process because they could be carried out mentally with the use of a physical aid, e.g. pen and paper. As explained in MPEP § 2106.04(a)(2)(III)(B-C), the “mental process” category of abstract ideas does not only apply to steps actually carried out mentally; it also applies to the types of processes that could be carried out mentally with a physical aid such as pen and paper, and/or also applies to mental processes that are carried out using generic processing technology. 

Concerning Revised Step 2A, Prong Two
Merely using a computer to perform an abstract idea, e.g., applying the functionality of a computer and bar code system in the context of processing returned mail, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, --, -- USPQ2d --, -- slip op. at 33 (Fed. Cir. August 28, 2017); 
Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential); and
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48.

It is further noted that the following types of limitations were found not to amount to an improvement in computer-functionality, which therefore weighs against Applicant’s display limitations being considered an integration into a practical application:
Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, Interval Licensing LLC v. AOL, Inc.,
Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48;

It is further noted that the following limitation was found to merely indicate a field of use or technological environment in which to apply a judicial exception:
Limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)
Accordingly, the only limitations beyond the abstract idea itself amount to implementing the abstract idea using generic computing technology (which is not sufficient to amount to a practical integration) and displaying the data, which amounts to insignificant extra-solution activity and is also insufficient to amount to a practical application.

Concerning Step 2B
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d));
Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g));
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h))


A display device
A user interface
A server
The Examiner takes official notice that all of the items listed above were extremely well-known, routine, conventional devices commonly used in the medical diagnostic arts. Additionally, examples of the 3 items listed above can be seen in numerous of the cited references in this action.
	


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case 

Claims 15-16 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by US 2014/0249854 A1 to Moore et al. (hereinafter “Moore”) (Examiner note: Moore qualifies as prior art due to the March 1, 2013 filing date of Provisional Application 61/771,591 which contains all of the teachings relied upon herein).
	Regarding Claim 15, Moore teaches:
a display device (122 and/or 144) displaying a user vital signs curve for at least one vital sign in a graph (see e.g. FIG. 11A which displays various vital signs in graph form; also see e.g. FIGS. 11B, 12A-B, and 13) over a twenty-four hour day (see e.g. “user can click an icon 1106 and a drop-down menu can be provided, from which the user can select a desired interval (e.g., 1 minute, 15 minute, half hour, 12 hour, 24 hour)” in Para. [0122]), 
vital sign points on the user vital signs curve at time points over a predetermined time period (again see e.g. FIG. 11A-B, 12A-B, and 13), and 
at least one event associated with at least one vital sign point and at least one time point over the predetermined time period (note that any specific data point along any of the curves in FIGS. 11A-B, 12A-B and/or 13 can be considered an “event” because a measurement occurred at that time, and a measurement qualifies as an “event”; additionally, see e.g. Para. [0128] which discusses that “the monitoring screen 1202 displays discrete events associated with monitored patient physiological parameters”).

Regarding Claim 16, Moore further teaches a user interface including an identification field and a password field to login to a group vital signs server (see “The secure sign-on authenticates the identity of the user of the mobile device 102 based on a unique user ID and password combination. Both the user ID and the password must be correct in order to establish the secure communication between the mobile device 102 and the DMS 160, 160'” in Para. [0067]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of US 2010/0070306 A1 to Dvorak et al. (hereinafter “Dvorak”).
Regarding Claims 17 and 18, Moore teaches the apparatus of claim 16 as discussed above, and also teaches that the user interface further includes a menu/input field of selectable vital signs groups with which to share user vital sign data at the group vital signs server (see e.g. Paras. [0117] and [0120] which discuss that the user can select between various subsets of data to be displayed).
Moore fails to teach that these vital signs groups are “anonymously” shared with the server. Another reference, Dvorak, is in the analogous art of electronic medical record storage for multiple patients and teaches that various medical records can be anonymously shared with a server in order to advantageously provide communities online where patients can learn and share with other patients who e.g. may suffer from similar diseases, while being (see the abstract, and Paras. [0002]-[0005] which describe the general problem being addressed, as well as e.g. Paras. [0008] and [0026]-[0027] which provide various details as to the anonymization of the data). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Moore to allow patients to select vital sign groups to anonymously share with a server, as seen in Dvorak, because doing so would advantageously allow users to learn and share their own data with other patients who may, e.g., be in a similar situation such as suffering from the same disease, while preserving security and privacy due to the data being anonymized. 


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of US 2003/0073884 A1 to Goldberg (hereinafter “Goldberg”).
	Regarding Claim 19, Moore further teaches that users can belong to groups (see e.g. Para. [0095]: “the user can define a patient group (e.g., "My Cardio Patients," "My OB Patients") and can associate one or more patients with the group”). However, Moore fails to specifically teach that a group vital sign curve is displayed along with the user’s individual vital sign curve. 
	Another reference, Goldberg, is in the analogous art of vital sign monitoring and teaches that a user’s statistical data for vital signs, such as average values, can be displayed along with such values “for segments or groups of the population” (see the abstract and Para. 3). Accordingly, it would have been obvious to one of ordinary skill in the art as of the .

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of US 2009/0094053 A1 to Jung et al. (hereinafter “Jung”).
	Regarding Claim 20, Moore teaches the apparatus of claim 16 as already discussed above but fails to specifically teach a spider graph of multiple dimensions to concurrently display a plurality of vital signs along a plurality of spokes from a center point.
	Another reference, Jung, is in the analogous art of monitoring and displaying vital signs data and teaches the use of a spider graph for displaying multiple vital signs of a patient (see e.g. Para. [0040]: “when the spider chart 110a is used to plot physical symptoms such as a patients' temperature, blood pressure, heart rate, or other numerically-quantifiable symptoms, then values for these symptoms may be plotted on the spider chart 110a to form the plot 111”). Jung further teaches that multiple graphs may be used to represent the progression of vital signs over time (see Para. 99). Accordingly, it would have been obvious to one of ordinary skill in the art as of the filing date of the invention to modify Moore to allow the user to view the vital sign data in a spider graph, as taught by Jung, because it would amount to a merely simple substitution of one known graph type for .

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Jung as applied to claim 20 above, and further in view of US 2012/0303381 A1 to Bessette (hereinafter “Bessette”).
	Regarding Claim 21, Moore in view of Jung renders obvious claim 20 as discussed above. Moore furthermore teaches that vital signs can be displayed over a range of days, months or years (see e.g. “a user can click an icon 1106 and a drop-down menu can be provided, from which the user can select a desired interval (e.g., 1 minute, 15 minute, half hour, 12 hour, 24 hour)” in Para. [0122] and “a user can select a desired interval (e.g., 1 hour, 12 hours, 1 week, 1 month)” in Para. [0124]). As discussed above, Jung further teaches that multiple graphs may be used to represent the progression of vital signs over time (see Para. 99). However, concerning the graph being “dynamic” and “concurrently” displaying the data in a “progressive” manner, it appears that Jung in the combination above is unclear as to whether the first and second graphs mentioned in Para. 99 are displayed in a progressive manner, or if they are simply displayed together side by side.
	Another reference, Bessette, is in the analogous art of displaying multiple user health parameters simultaneously and teaches that a radar graph (i.e. spider chart/graph) for multiple health parameters can include a user-input such as a slider bar to move forward or backward in time to display and observe changes in the patient’s radar graph over time, i.e. a (see Para. [0075]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Moore in view of Jung to include a user input such as a slider bar so that a user can move forward or backward in time to display and observe changes in the patient's radar graph over time, as taught by Bessette, because it would advantageously allow a user to quickly and conveniently review how the various vital sign data has changed over time, and furthermore because it would amount to merely copying and adapting a known GUI element from one known device into another similar device to produce the same benefit.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Jung as applied to claim 20 above, and further in view of Bessette and Goldberg.
Regarding Claim 22, Moore in view of Jung renders obvious claim 20 as discussed above. Moore furthermore teaches that vital signs can be displayed over a range of days, months or years (see e.g. “a user can click an icon 1106 and a drop-down menu can be provided, from which the user can select a desired interval (e.g., 1 minute, 15 minute, half hour, 12 hour, 24 hour)” in Para. [0122] and “a user can select a desired interval (e.g., 1 hour, 12 hours, 1 week, 1 month)” in Para. [0124]). As discussed above, Jung further teaches that multiple graphs may be used to represent the progression of vital signs over time (see Para. 99). However, concerning the graph being “dynamic” and “concurrently” displaying the data in a “progressive” manner, it appears that Jung in the combination above is unclear as to whether the first and second graphs mentioned in Para. 
	Another reference, Bessette, is in the analogous art of displaying multiple user health parameters simultaneously and teaches that a radar graph (i.e. spider chart/graph) for multiple health parameters can include a user-input such as a slider bar to move forward or backward in time to display and observe changes in the patient’s radar graph over time, i.e. a dynamic graph which shows the data in a progressive manner over time (see Para. [0075]). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Moore in view of Jung to include a user input such as a slider bar so that a user can move forward or backward in time to display and observe changes in the patient's radar graph over time, as taught by Bessette, because it would advantageously allow a user to quickly and conveniently review how the various vital sign data has changed over time, and furthermore because it would amount to merely copying and adapting a known GUI element from one known device into another similar device to produce the same benefit.
	Moore in view of Jung and Bessette above fails to teach that the data is displayed “at a selected time of day” over the range of days, months or years. Another reference, Goldberg, is in the analogous art of collecting and displaying vital sign data, and teaches that values can be displayed specific to a time of day (see e.g. “morning” “afternoon” and “evening” values in FIGS. 6b and 6c). Accordingly, it would have been obvious to one of ordinary skill in the art as of the effective filing date of Applicant’s invention to modify Moore in view of Jung and Bessette to further allow the user to view vital sign data specific .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Crawford, Jr. ‘549: see abstract, FIGS. 2-7;
Satoh ‘732: see Para. 36: “The result of measurement with time can be output in a desired form such as a line chart, a bar chart, a circle chart, a spider chart and a table, where necessary. And the individual accumulated data were analyzed statistically, a trend or abnormal data was observed. In case such data was found, a warning information is sent to the client through the network”
Reuss ‘834: see abstract;
Auer ‘226: see Para. 43;
Stefanescu ‘951: see Para. 121;
Nephin ‘873: see abstract, FIG. 45;
Banet ‘698: see abstract;
Maughan ‘394: see Para. 10;
Schwartz ‘059: see abstract;
Nephin ‘866: see abstract, Para. 2;
Higgins ‘735: see FIG. 8;
Espina ‘157: see Paras. 24, 43;
Kanai ‘441: see abstract;
Meger ‘442: see Para. 244;
Walton ‘821: see TABLE 1;
Nielsen ‘704: see abstract, Paras. 5, 7, 49;
Killen ‘221: see Para. 149, FIGS. A48-A61;
Martinez-Conde ‘903: see Para. 17, FIGS. 7A-B;
Hoggle ‘082: see Paras. 17, 31.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R DOWNEY whose telephone number is (571)270-7247.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Tuesday, March 9, 2021